Case 2:20-cv-02619-FMO-JC Document 42 Filed 11/23/20 Page 1 of 3 Page ID #:526




   1
   2
   3
   4
   5
   6
   7
                                                           JS-6

   8
   9                      UNITED STATES DISTRICT COURT
  10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
  12                                          )
                                              )    Case No.: 2:20-CV-02619-FMO (JCx)
  13   I.R., a Minor, by and through his      )
       Guardian Ad Litem, Erika Garcia; J.L., )
  14   a Minor, by and through his Guardian )      ORDER GRANTING PETITION
       Ad Litem, Claudia Santoyo              )
  15                                          )    [37] TO APPROVE SETTLEMENT
                                              )    OF CLAIMS ON BEHALF OF
                    Plaintiffs,               )
  16                                          )    MINOR PLAINTIFFS I.R. AND
       vs.                                    )    J.L. AND DISTRIBUTION OF
  17                                          )
       CITY OF LOS ANGELES, by and            )    FUNDS
  18
       through the LOS ANGELES POLICE )
  19   DEPARTMENT; OFFICER BONITA )
       WILLIAMS, an Individual; JOYCE         )
  20   FIELDS BREWER SIMPSON, an              )
       Individual; DOES 2-25, inclusive       )
  21
                                              )
                                              )
                    Defendants.               )
  22                                          )
                                              )
  23
  24
  25
  26
  27
  28


                                            - 1-                              ORDER
Case 2:20-cv-02619-FMO-JC Document 42 Filed 11/23/20 Page 2 of 3 Page ID #:527




   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         Having reviewed the Petition for Approval of Settlement of Minors’ Claims
   3   and Declarations and Exhibits in Support thereof, unopposed and without
   4   objection by Defendants, and finding compliance with C.D. Cal. R. 17-1,
   5   California Code of Civil Procedure § 372, and California Rule of Court 3.1384, as
   6   applicable, the Petition is hereby GRANTED as follows:
   7
   8         1.    The settlement of $145,000.00 shall be divided evenly between
   9               Minor Plaintiffs I.R. and J.L. with each to receive $72,500.00 in
  10               gross settlement proceeds;
  11         2.    The reduced attorney fee of 30% shall be applied equally to the gross
  12               settlement proceeds for both minor plaintiffs;
  13         3.    The costs incurred in litigation in the amount of $524.76 shall be
  14               apportioned equally between the two minor plaintiffs;
  15         4.    The remaining $50,487.62 in net settlement proceeds for each minor
  16               plaintiff shall be placed in a custodial financial account that shall be
  17               administered via a minor’s trust through the financial institution
  18               Bank of America, located at 3442 Wilshire Boulevard, Los Angeles,
  19               California 90010, which shall block any distribution of the principal
  20               or interest thereof except as follows:
  21               (a)   Minor Plaintiffs shall not have access to the funds until they
  22                     reach their eighteenth birthdays – January 30, 2027 for Minor
  23                     I.R., April 20, 2027 for Minor J.L.;
  24               (b)   Upon turning eighteen, each Minor Plaintiff shall have limited
  25                     access to funds to pay costs incurred by attending an accredited
  26                     college, university, or other accredited post-high school
  27                     educational program;
  28               (c)   Upon turning twenty-five – January 30, 2034 for Minor I.R.,


                                             - 2-                                  ORDER
Case 2:20-cv-02619-FMO-JC Document 42 Filed 11/23/20 Page 3 of 3 Page ID #:528




   1                    April 20, 2034 for Minor J.L. – each minor plaintiff shall have
   2                    access to any remaining funds without any further restriction
   3                    or limitation.
   4        5.    The above-captioned case is to be dismissed concurrently with the
   5              approval of this minors’ compromise and signing of this order.
   6
   7   IT IS SO ORDERED.
   8   Dated: November 23, 2020
   9                                 _________________/s/____________________
  10
                                     HONORABLE FERNANDO M. OLGUIN

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           - 3-                                    ORDER
